                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                       UNITED STATES DISTRICT COURT
                                  9                      CENTRAL DISTRICT OF CALIFORNIA
                                 10
                                      MSP RECOVERY CLAIMS, SERIES         Case No. 2:17-cv-02559-CAS-PLA
                                 11   LLC, a Delaware entity; MSPA CLAIMS
                                      1, LLC, a Florida entity,
                                 12                                       Judge: Hon. Paul L. Abrams
Central District of California




                                                  Plaintiffs,             Courtroom: 780
United States District Court




                                 13        vs.
                                 14   FARMERS INSURANCE EXCHANGE, ORDER ON STIPULATED
                                      FARMERS INSURANCE OF                PROTECTIVE ORDER FOR
                                 15   COLUMBUS, INC., FARMERS NEW         PRODUCTION OF
                                      CENTURY INSURANCE COMPANY,
                                 16   21ST CENTURY INSURANCE              PROTECTED HEALTH
                                      COMPANY, 21ST CENTURY               INFORMATION
                                 17   CENTENNIAL INSURANCE
                                      COMPANY, MID-CENTURY
                                 18   INSURANCE COMPANY, 21ST             Complaint Filed: March 31, 2017
                                      CENTURY NORTH AMERICA
                                 19   INSURANCE COMPANY, 21ST
                                      CENTURY INDEMNITY INSURANCE
                                 20   COMPANY, 21ST CENTURY
                                      PREFERRED INSURANCE
                                 21   COMPANY, FOREMOST SIGNATURE
                                      INSURANCE COMPANY, COAST
                                 22   NATIONAL INSURANCE COMPANY,
                                      AND FOREMOST INSURANCE
                                 23   COMPANY GRAND RAPIDS,
                                      MICHIGAN,
                                 24
                                                   Defendants.
                                 25

                                 26

                                 27

                                 28                                           1               Case No. 2:17-CV-02559
                                                      ORDER ON STIPULATED PROTECTIVE ORDER
                                      52061375;1
 1            Pursuant to Stipulation and for good cause shown, it is so Ordered that the
 2   Stipulated Protective Order for Production of Protected Health Information is granted.
 3
     DATED: ________________________
             February 21, 2020                   __________________________
 4
                                                 United States Magistrate Judge
 5                                               Hon. Paul L. Abrams
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             2                           Case No. 2:17-CV-02559
                       ORDER ON STIPULATED PROTECTIVE ORDER
     52061375;1
